Citation Nr: 1112711	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  05-29 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to radation exposure.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amy M. Smith






INTRODUCTION

The Veteran served on active duty from December 1956 to November 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating action of the Department of Veterans Affairs Regional Office (RO) in Houston, Texas.  This case has been advanced on the Board's docket.

This appeal has been before the Board twice previously, most recently in September 2010, when it was remanded for additional development.  Such development having been completed, the appeal has been returned to the Board for further review.

The Veteran presented testimony at a Travel Board hearing chaired by the undersigned Veterans Law Judge in May 2009.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

The Veteran's hypertension was not present until many years after service and the competent medical and other evidence of record does not establish that this disorder is attributable to his military service, including to radiation exposure. 


CONCLUSION OF LAW

The Veteran's hypertension was not incurred in or aggravated by service; nor may it be presumed to be due to radiation exposure in service.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  

The foregoing notice requirements were satisfied by an April 2004 letter.  Following that letter, the July 2005 statement of the case and September 2008 and April 2010 supplemental statements of the case were issued, each of which provided the Veteran with additional time to submit more evidence.  The Veteran was informed of the law and regulations governing the assignment of disability ratings and effective dates in an April 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, the Board finds that the duty to assist provisions of the VCAA have been met in this case.  The Veteran has been accorded multiple pertinent VA examinations.  Further, all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file.  He has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is observed that the Veteran receives Supplemental Security Income (SSI) benefits from the Social Security Administration (SSA), and that no records from the SSA are currently contained in the claims file.  Here, however, the Board finds that the records are not relevant to the current appeal and VA is under no duty to obtain them.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (relevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim).  In its decisions, the SSA is concerned with an applicant's current medical situation, whereas in adjudicating this claim for service connection, VA is concerned with evidence reflecting a nexus between a current disability and active military service.  The record currently contains ample evidence reflecting the Veteran's current hypertension, and he has not asserted that SSA records would reflect a relationship between his currently-shown hypertension and service, or are otherwise necessary to the adjudication of this appeal.  Thus, the Board finds that remand to obtain any SSA records pertaining to the Veteran's disorder would constitute a waste of judicial and administrative resources, and that an informed and complete decision may be reached without the delay inherent in obtaining these records.

General Laws And Regulations

Service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. § 1110.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as cardiovascular-renal disease, including hypertension, becomes manifest to a degree of 10 percent within one year of the Veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the Veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he experiences certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Here, the Veteran is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserts that his currently-shown hypertension is attributable to his active military service.

As an initial matter, the Board notes that to the extent the Veteran contends that his hypertension is the result of radiation exposure during service (see February 2004 statement in support of claim), hypertension is not listed in 38 C.F.R. § 3.309(d)(2) as a disease that may be presumptively service connected if manifest in a radiation-exposed Veteran.  Therefore, even assuming the Veteran was exposed to radiation during active military service, he is not entitled to presumptive service connection for the disorder on this basis.

Nevertheless, an appellant who does not meet the statutory criteria for presumptive service connection based on radiation exposure is not precluded from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The service treatment records are silent for complaints or findings of hypertension.  In this regard, the Board notes that although the October 1957 separation examination does reveal an isolated elevated blood pressure reading of 150/90, there is no notation from the examining provider indicating any blood pressure disability.

The earliest evidence describing hypertension is a June 2002 private treatment report, which shows that the Veteran reported having "hypertension on and off for some time now," and a diagnosis of uncontrolled hypertension.  Subsequent private treatment records reflect continued treatment for difficult to control hypertension.  None of these records indicate an association between this disorder and the Veteran's prior active military duty.

In April 2010, in accordance with a July 2009 Board Remand, the Veteran underwent a VA examination, at which time he reported that he had elevated blood pressure in service, but was not treated for hypertension until ten years ago.  Upon review of the claims file, the examiner noted one episode of elevated blood pressure at service discharge.  Following clinical evaluation, the examiner provided a diagnosis of hypertension; however, the opinion that was provided concerning the etiology of this disorder was not clearly expressed.  The Board sought clarification of the examiner's opinion in a September 2010 remand.

In a September 2010 follow-up opinion, and upon review of the Veteran's claims file, the VA examiner noted one elevated blood pressure reading of 150/90 at service separation as well as two normal blood pressure readings on dates previous to this.  The examiner also noted the Veteran's report of first being treated for hypertension only ten years earlier.  Based on these findings, the examiner opined that the Veteran's hypertension was not caused by or a result of service.

That the Veteran currently has hypertension is not in dispute.  Rather, the question to be resolved is whether this disability can be related to his period of service from 1956 to 1957.

Here, the service treatment records are silent for complaints or findings of hypertension.  There is also no evidence whatsoever reflecting hypertension within one year of service (to trigger the application of the legal presumption of service connection for chronic disease).  Although post-service treatment records show the Veteran reported having hypertension on and off for some time, the earliest evidence reflecting a diagnosis of the condition is in 2002.  This lengthy period without post-service treatment (e.g., 46 years after separation from service) weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Further, none of the post-service medical records indicate a link between the Veteran's hypertension and his active military service, including radiation exposure therein, and the September 2010 VA examiner specifically rejected any link between the Veteran's service and this disorder.

In view of the absence of hypertension in service, or for years after service, and a specific medical opinion rejecting any link between this disorder and the Veteran's military service, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  Service connection is not warranted, and the appeal is denied.

ORDER

Service connection for hypertension is denied.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


